UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7111


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ALBERT CHARLES BURGESS, JR.,

                     Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina, at
Asheville. Graham C. Mullen, Senior District Judge. (1:09-cr-00017-GCM-WCM-1)


Submitted: November 18, 2021                                Decided: November 22, 2021


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Charles Burgess, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Albert Charles Burgess, Jr., appeals the district court’s order denying his motions

for compassionate release and motion to appoint counsel. We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Burgess, No. 1:09-cr-00017-GCM-WCM-1 (W.D.N.C. June 28,

2021). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            2